Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) the combination of references, as presented in the above rejection, does not result in the presently claimed diffusive mat (DM) which exhibits the claimed wicking properties (i.e three hour wick of 2.5 cm or more), the examiner respectfully disagrees. 									With regards to (1), the examiner notes that the asserted inherent properties is based on the substantially identical composition and structure of the presently claimed separator and that of Zucker as modified by the teachings of Nilsson, Fraser-Bell, Bohnstedt and McCarthy/Zguris. Specifically, the primary reference, Zucker, teaches a lead acid battery separator comprising a microporous membrane comprising a microporous sheet of polyolefin and a glass mat affixed to the microporous membrane. Zucker further teaches that the separator can be of an envelope type such that the separator is folded over the positive electrode ([0038]-[0039]). Moreover, since the microporous membrane and diffusive mats derived from modified Zucker and that of the present invention are substantially identical both structurally (i.e thickness of diffusive mat, the basis weight of the diffusive mat, placement in relation to the positive plate and the negative plate) and compositionally (i.e diffusive mat comprising silica and glass/synthetic fibers and the microporous membrane comprising a polyolefin which is impregnated with rubber), the instantly claimed properties in regards to electrolyte wicking would necessarily be present within the flooded lead acid battery derived from the teachings of Zucker as modified by Nilsson, Fraser-Bell, Bohnstedt and McCarthy/Zguris. While applicant notes that large pore sizes do not result in adequate wicking ([0004]), the only mention within the entirety of the specification as to a value In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As noted in the above rejection, Fraser-Bell renders obvious a basis weight of 50 gsm to 400 gsm for a PAM retention mat of a lead acid battery form the viewpoint of increasing puncture resistance, mechanical integrity, and oxygen inhibition of the separator, Nilsson’s teaching of incorporating silica in the PAM retention mat can be applied to the separator of Zucker to increase the strength and porosity of the separator. Moreover, Bohnstedt discloses impregnating a microporous film of a lead acid battery separator with rubber to increase the cycle life of the battery whereas Zguris and McCarthy each teach the use of non-woven and woven glassmats for lead acid battery separators. 					Thus, in view of the foregoing, claims 18, 22, 24-34, 38-39 & 44 stand rejected.
						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).





/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727